Citation Nr: 1125103	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  10-07 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for low back disability.  

2.  Entitlement to service connection for bilateral hip disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from June 1963 to May 1967, March 1971 to June 1971, and November 1971 to March 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2010, a statement of the case was issued in February 2010, and a substantive appeal was received in February 2010.

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in December 2010, and a transcript of the hearing is associated with his claims folder.  At the hearing, the record was held open for an additional 60 days to permit the Veteran an opportunity to obtain and submit additional evidence.  Thereafter, the Veteran submitted additional evidence.

The Board notes that service connection for back disability was denied by rating decision in July 2002.  The Veteran did not appeal.  However, additional service records were subsequently received, and the RO reconsidered the claim pursuant to 38 C.F.R. § 3.156(c) (2010).  Accordingly, review of this issue is under a merits analysis rather than a new and material evidence analysis. 

In a November 2010 Statement in Support of Claim (VA Form 21-4138), the Veteran's representative requested compensation for a total right knee replacement.  This matter is referred to the RO for appropriate action. 

The issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

During the Veteran's hearing before the undersigned in December 2010, he indicated that he had had back pain for years, and that he had received treatment from Dr. Canfield, a primary care physician, from shortly after service discharge, in about 1992.  Ultimately, Dr. Canfield referred the Veteran to Dr. Steichen, who almost immediately performed back surgery.  The October 2009 records from Dr. Steichen which are contained in the claims folder contain only a brief hospital discharge summary from his back surgery hospitalization, which provides no historical information.  The records from Dr. Canfield are for treatment no earlier than July 2009.  There was a VA examination in May 2002 showing mechanical low back pain.  It would be helpful to have complete medical records with detailed historical and clinical information.  The Veteran also indicated that he had copies of service treatment records that are not currently contained in his claims folder.  Attempts should be made to obtain those.  Furthermore, he indicated that he was going to get records from Dr. Canfield, but he has not submitted them.  Efforts to obtain all relevant records should be made.  

Although not entirely clear, it appears that the Veteran may have additional service treatment records in his possession which are not included in the claims file.  Another attempt to have the Veteran submit copies of such records is appropriate, and the Board stresses to the Veteran that such records may be significant in connection with his claims. 

The Board further observes that service connection is in effect for degenerative disease of the left knee resulting in total knee replacement associated with osteoarthritis of the left knee, and also for right knee osteoarthritis.  The Veteran testified in December 2010 (Transcript at 15) that he has had hip problems for about two years and that he has hip pain which Dr. Steichen has diagnosed as arthritis, and he appeared to indicate that he has had his right knee replaced also.  Treatment reports from Dr. Steichen concerning hip problems should be obtained.  Moreover, it is possible that the Veteran's service-connected knee disabilities have caused or aggravated his low back disability and/or any bilateral hip disability which is present.  Thereafter, a VA examination should be conducted, as indicated below.  Additionally, secondary service connection VCAA notice should be provided.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the Veteran with appropriate VCAA notice regarding a secondary service connection theory.  

2.  The RO should also again request the Veteran to submit copies of all service treatment records which he may have in his possession which are not already of record.

3.  The RO should also take appropriate action to request all treatment records from Drs. Canfield and Steichen, from the dates of initial treatment by those physicians.  
 
4.  Thereafter, the Veteran should be scheduled for appropriate VA examination for his low back and hips.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All necessary special studies or tests are to be accomplished.  All current low back and hip disorders diagnosed should be clearly reported.  The examiner should then respond to the following:

     a)  Is it at least as likely as not (a probability of 50 percent or higher) that any current low back disability is causally related to service, to specifically include back symptoms during service? 

     b)  Is it at least as likely as not (a probability of 50 percent or higher) that any current low back disability is proximately due to or caused by the Veteran's service-connected knee disabilities?

     c)  Is it at least as likely as not (a probability of 50 percent or higher) that any current low back disability has been aggravated by the Veteran's service-connected knee disabilities?

     d)  Is it at least as likely as not (a probability of 50 percent or higher) that any current hip disability is causally related to service, to specifically include any symptoms during service? 

     e)  Is it at least as likely as not (a probability of 50 percent or higher) that any current hip disability is proximately due to or caused by the Veteran's service-connected knee disabilities?

     f)  Is it at least as likely as not (a probability of 50 percent or higher) that any current hip disability has been aggravated by the Veteran's service-connected knee disabilities?

A rationale should be furnished for all opinions. 

5.  In the interest of avoiding further remand, the RO should review the examination report(s) to ensure that it is responsive to the above questions and supported by a rationale. 

6.  The RO should then review the expanded record and determine if the benefits sought can be granted.  The Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




